Citation Nr: 0303906	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  96-37 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Honolulu, Hawaii, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
filed a timely notice of disagreement and the RO subsequently 
provided a statement of the case (SOC).  In August 1996 the 
veteran perfected his appeal and the issue was properly 
certified to the Board.  

The Board notes that the veteran presented for a Travel Board 
hearing before the undersigned Veterans Law Judge in May 
1997; a transcript of such is of record.  Additionally, it is 
noted that the issue of entitlement to service connection for 
PTSD was previously remanded to the RO in July 1997 and June 
2000 for further development.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam.

2.  The veteran's military occupational specialties (MOS's) 
were helicopter repairman and crew chief.

3.  The veteran was assigned to the 101st Airborne Division 
from March 1970 to January 1971.  

4.  The 101st Airborne Division was stationed at Camp Eagle 
on June 26, 1970 when it received mortar and rocket attacks.  

5.  The veteran has a current diagnosis of PTSD based upon 
his confirmed in-service stressors.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); Pub. L. No. 
106- 475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are negative for any complaint, 
treatment or diagnosis of any acquired psychiatric condition, 
including PTSD.  Service personnel records indicate that the 
veteran's MOS's included helicopter repairman and crew chief.  
He served in the Republic of Vietnam from March 1970 to 
January 1971, where he was assigned to the 101st Airborne 
Division.  The record does not indicate that the veteran is 
the recipient of the Purple Heart, Combat Infantryman Badge 
or any other award or medal indicative of combat experience.  

In November 1994 the veteran presented for treatment at the 
Vet Center.  At that time he complained of suicidal thoughts 
and nightmares of his experiences in the Republic of Vietnam.  
The social worker noted that the veteran's symptoms were 
consistent with PTSD.  

The veteran contends that while in service he served as a 
helicopter repairman and a crew chief.  The veteran reported 
participating in destroy patrols and ambushes.  He indicated 
that he saw his friends and the enemy killed.  During his 
Travel Board hearing before the undersigned Veterans Law 
Judge, the veteran testified that he experienced numerous 
rocket and mortar attacks while stationed at Camp Eagle.  

The veteran was afforded a VA examination in November 1994, 
which diagnosed him with PTSD based upon his report of 
exposure to combat as a crew chief and door gunner in 
Vietnam.  

In August 1999 the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) supplied a copy of a Senior Officer 
Debriefing Report that had been submitted by the 101st 
Airborne Division, which revealed that on June 26, 1970 the 
Division was attacked with rocket and mortar fire at Camp 
Eagle.  

Pursuant to the Board's June 2000 remand, the veteran was 
afforded another VA examination to determine whether a 
diagnosis of PTSD could be based upon his exposure to 
incoming rocket and mortar fire at Camp Eagle.  The veteran 
complained of intrusive thoughts, sleeplessness, 
irritability, and startle response.  A VA examination report 
was issued in May 2001 that continued to diagnose the veteran 
with PTSD based upon his symptomatology and reported in-
service stressors.  More specifically, the examiner stated 
that the veteran, "clearly suffers from posttraumatic stress 
disorder."  The RO requested that the examiner issue an 
addendum to his examination report, which indicated whether 
such a diagnosis could be based solely upon exposure to 
mortar and rocket fire.  In an addendum dated in July 2001, 
Dr. C.B. Wright concluded that the veteran's PTSD "clearly 
could have resulted from a rocket attack on a base camp."

II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether yet another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  Initially, the development of 
medical evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the Supplemental SOCs provided 
by the RO December 1994, April 1996, September 1999, and 
November 2001, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  More specifically, the veteran has been advised 
that the RO would obtain VA treatment records and any 
adequately described private treatment records on his behalf.  
The veteran was also advised by the Board's July 1997 and 
June 2000 remands of the evidence needed to support his 
claim.

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Moreover, he has been clearly advised of the importance of 
his cooperation with VA in reporting for medical examination, 
to generate up-to-date evidence as to his service-connected 
condition.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002)).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

In light of the full grant of benefits herein, any omission 
of the notice provisions or other duties under VCAA does not 
prejudice the veteran.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Cohen v. 
Brown, 10 Vet. App 128 (1997); cf. 38 C.F.R. § 3.304(f)(1996) 
(requiring a "clear" diagnosis).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor. See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

In the present case, the veteran was most recently diagnosed 
with PTSD during November 1994 and May 2001 VA examinations.  
The diagnoses were based upon the veteran's report of 
witnessing people die, participating in destroy missions and 
experiencing incoming rocket and mortar fire at Camp Eagle.  

Inasmuch as service personnel records do not indicate that 
the veteran served in combat there must be independent 
corroborating evidence of his alleged in-service combat 
stressors.  See Cohen, supra.

The veteran's MOS's were helicopter repairman and crew chief.  
He is not the recipient of the Purple Heart, Combat 
Infantryman Badge or any other award or medal indicative of 
combat experience.  However, records obtained from USASCRUR 
indicate that the veteran's division, 101st Airborne 
Division, was attacked by rocket and mortar fire at Camp 
Eagle.  

The Board notes that the Court recently held that 
corroboration of every detail of a veteran's claimed in-
service stressor is not required, i.e. physical proximity 
and/or personal participation, if there is sufficient 
evidence to imply the veteran's personal exposure to a 
stressful event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); see also Suozzi v. Brown, 10 Vet. App. 307 (1997).  
In this case, the USASCRUR verified that the 101st Airborne 
Division was exposed to rocket and mortar fire at Camp Eagle 
on June 26, 1970.  The veteran had been assigned to the 101st 
Airborne Division since the end of March 1970.  In the 
absence of any evidence to the contrary, it may be implied 
that the veteran was with the 101st Airborne Division at Camp 
Eagle when it was exposed to rocket and mortar fire.  
Pentecost, 16 Vet. App. at 128.  

Additionally, Dr. C.B. Wright opined that the veteran's PTSD 
could have been the result of exposure to rocket fire on 
base.  

In short, the veteran has a current diagnosis of PTSD.  His 
alleged in-service stressor, i.e. exposure to rocket and 
mortar fire at Camp Eagle, has been corroborated by USASCRUR.  
Furthermore, in July 2001 Dr. C.B. Wright issued an addendum 
to his VA examination report, which concluded that such 
exposure alone would be enough to cause PTSD in the veteran.  
Therefore, the Board finds that service connection for PTSD 
is warranted.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

